Case 1:20-cv-01072-JDT-cgc Document 13 Filed 03/17/21 Page 1 of 2                        PageID 33




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
BILLY JOSEPH SMITH,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 20-1072-JDT-cgc
                                                  )
HARDIN COUNTY, TENNESSEE, ET AL.                  )
                                                  )
       Defendants.                                )


                          ORDER DISMISSING CASE,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On February 8, 2021, the Court issued an order dismissing Plaintiff Billy Joseph Smith’s

pro se complaint and granting leave to file an amended complaint. (ECF No. 12.) Smith was

warned that if he failed to file an amended complaint within twenty-one days, the Court would

dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and enter judgment.

(Id. at PageID 32.)

       Smith has not filed an amended complaint, and the time within which to do so has expired.

Therefore, this case is DISMISSED with prejudice in its entirety, and judgment will be entered in

accordance with the February 8, 2021, order dismissing the original complaint for failure to state

a claim on which relief may be granted. Smith is assessed his first strike under § 1915(g). This

strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The same considerations that led the Court to dismiss the complaint for failure to state a

claim also compel the conclusion that an appeal would not be taken in good faith. It is therefore
Case 1:20-cv-01072-JDT-cgc Document 13 Filed 03/17/21 Page 2 of 2                   PageID 34




CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a),

that any appeal in this case by Smith would not be taken in good faith. Leave to appeal in forma

pauperis is DENIED.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                               2
